DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chan et al. (5,529,224).
Chan et al. disclose, in fig. 11,
Re-claim 1, a vial 30 is capable of hanging on a top 31 of a bottle comprising:
a pair of panels 21, 22 affixed together forming a body having a top portion and a bottom portion, the top portion having a side edge and a notch 33 forming a hook, the bottom portion having a bulbous portion defining a cavity for holding contents and a parting line 39 (see fig. 20) exiting across the bulbous portion opening of the cavity.
Or Chan et al. disclose, in fig. 24, , a vial 10 is capable of hanging on a top  of a bottle comprising:
a pair of panels affixed together forming a body having a top portion and a bottom portion, the top portion having a side edge and a notch 33 forming a hook, the bottom portion having a bulbous portion defining a cavity for holding contents and a parting line exiting across the bulbous portion opening of the cavity.
Re-claim 2, wherein the panels are thermoformed material.
Re-claim 3, wherein the top portion has a bottom and an upper edge wherein the notch extends towards the upper edge.
Re-claim 4, wherein the notch substantially extends at an acute angle ( or 7 to 11 degrees) with respect to a vertical axis of the vial (fig. 11).
 In the case it would be argued Chan et al. do not disclose the notch substantially extends at an acute angle ( or 7 to 11 degrees) with respect to a vertical axis of the vial. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering of the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 5, wherein the notch is defined by a pair of spaced apart generally parallel edges (fig. 11).
Re-claim 6, wherein the bulbous portion has a spout portion and the parting line extends across the spout portion.
Re-claim 7, wherein the laminate is PVC/EVOH/PE (see col. 6, lines 25-34).
Re-claim 8, wherein the top portion is generally planar.

    PNG
    media_image1.png
    373
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    489
    media_image2.png
    Greyscale










Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Chan does not disclose a hook because the member 33 is a hanger and does not have any curved structure. However, that is not found convincing because Chan disclose in fig.  24, a hanger 33 having a curved structure. Also, as applicant has  pointed out that a hook shape can be angle at one end (a hook is something that includes a sharp curve, bend or angle at one end. (see https://www.dictionary.com/browse/hook).  In fig. 11, the hanger 33 can be considered as a hook because it including an angle at one end.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 30, 2022